The property'was the separate estate of Sydney S., purchased’ as it was with his own funds before his marriage, and the fact that he was compelled to procure an outstanding title after his marriage did not change the character of the estate into that of community property. In copartnerships, marital as well as business, the equitable titles, as contradistinguished from the legal, are solely recognized and enforced by Courts of Equity as between the copartners. (Eslinger v. Eslingcr, 47 Cal. 62; Smith v. Smith, 12 Cal. 216; Meyer v. Einzen, 12 Cal. 253.)
*430Noble Hamilton and A. J. Le Breton, for the Respondent.
The transfer from Popper to Lake did not convey the title to the land. That was vested in the United States until the issuance of the patent in 1867. Previous to that time, Lake could have been treated by the Government as a trespasser upon its domains, and summarily ejected. In fact, he had no right or interest in the property at all until the payment of the money specified in the Act of March 3rd, 1865. (Hutton v. Frisbie, 37 Cal. 474; Sheehy v. True, 45 Cal. 236.) Property purchased during marriage is presumed to be community property. (Statutes of 1850; Houston v. Curl, 8 Texas, 242; Smith v. Smith, 12 Cal. 224; Hamsdell v. Fuller, 28 Cal. 42.
By the Court :
The property in controversy was the separate estate of Sydney S. Lake.
Judgment and order denying a new trial reversed, and case remanded, with directions to render judgment in accordance with this opinion.